Citation Nr: 0103940	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  00-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from August 1973 to August 
1976.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO). 

In October 2000, the appellant testified before the 
undersigned at a Travel Board hearing.  Through his attorney, 
the appellant argued that in addition to service connection 
for PTSD, he should also be granted non service-connected 
pension benefits.  However, examination of the appellant's 
claims folder reveals that by rating decision dated in May 
1999, the appellant was granted non service-connected pension 
benefits.  

During the hearing, the appellant also requested 
consideration for a total disability rating based upon 
individual unemployability.  This matter is referred to the 
RO for appropriate action.  The Board notes in passing that 
it does not appear that service connection has been granted 
for any disability at present.


REMAND

The appellant contends that service connection should be 
granted for PTSD.  He reports that he was diagnosed to have 
the disorder, and that it stems from a September 1973 
incident occurring during his basic combat training at Fort 
Knox, Kentucky.  Specifically, the appellant reports that 
while undergoing hand grenade training, a fellow recruit 
dropped a live hand grenade and was killed.  The appellant 
has reported that after the explosion, he was spattered with 
his fellow trainee's blood.

Under applicable regulation, service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. See 38 C.F.R. § 3.304(f).  

The appellant has been diagnosed to have PTSD.  With regard 
to the second criterion, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1999); see also Gregory v. Brown, 
8 Vet. App. 563 (1996); Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).   

In this matter, the appellant has not contended, and the 
record does not show, that he is a veteran of combat.  There 
must therefore be adduced competent evidence to substantiate 
the occurrence of the claimed stressor because "the 
veteran's lay testimony regarding [an] in-service stressors 
is insufficient, standing alone, to establish service 
connection and must be corroborated by 'credible evidence.'" 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); see Zarycki v. 
Brown, 6 Vet. App. 91 (1993), Hayes v. Brown, 5 Vet. App. 60 
(1993); see also Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996) 
[observing that in order to grant service connection for PTSD 
to a non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred, and a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in- service 
stressors.].  

In December 1997, the appellant reported that at the time of 
the incident in September 1973, he was assigned to Company C, 
16th Battalion, 4th Training Brigade at Fort Knox, Kentucky.  
The RO has not attempted to verify with government records 
depositories that a recruit of that unit was killed in the 
manner alleged by the appellant.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A). 

Further development will be directed towards corroborating 
the occurrence of the appellant's reported stressor.

This matter is REMANDED for the following development:

The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request that it 
search its files for corroborating 
information of the appellant's account of 
the death of a basic trainee at a Fort 
Knox, Kentucky hand grenade training 
range in September 1973.  Specifically, 
USASCRUR must be requested to research 
the question of whether any trainee 
assigned to Company C, 16th Battalion, 4th 
Training Brigade was killed or wounded at 
the time described.  

The RO may take such additional 
development or review action as it deems 
proper with respect to the claim for 
service connection for PTSD, to include 
investigating other official sources with 
respect to the incident described by the 
appellant and scheduling the appellant 
for a VA psychiatric examination.  


After completion of the above, the RO should readjudicate the 
appellant's claim with consideration given to all of the 
evidence of record, including any additional  evidence 
obtained by the RO pursuant to this remand.  If the 
appellant's claim remains denied, the appellant and his 
attorney should be furnished a Supplemental Statement of the 
Case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



